In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-20-00296-CV
      ___________________________

        IN THE INTEREST OF A.W.



  On Appeal from the 324th District Court
          Tarrant County, Texas
      Trial Court No. 324-013484-76


Before Sudderth, C.J.; Birdwell and Wallach, JJ.
  Memorandum Opinion by Justice Wallach
                           MEMORANDUM OPINION

      Appellant A.D.W. (Father) appeals from the trial court’s 1 denial of his motion to

declare void a 2011 order enforcing a child-support arrearage and making his adult

daughter, A.W. (Daughter), the obligee. In one issue, Father argues that the prior order

is void because two statutory provisions—Texas Family Code Sections 154.013 and

157.005—deprived the trial court of authority to render it. Because the prior order is

not void, we affirm.

                                     I. Background

      Daughter was born during the marriage of Father and B.P. (Mother). Father and

Mother were divorced by 1976. Father was ordered to pay child support, an obligation

that he routinely failed to perform. In 1987, the trial court signed an order finding

Father in contempt for failure to make child-support payments and ordering Father to

pay monthly $200 support payments. It also ordered Father to pay certain amounts over

a specified period of time to make up the arrearages. More than twenty years later, after

Mother’s death, Daughter filed a petition regarding Father’s unpaid child support; that

petition resulted in the 2011 order challenged by Father in this appeal.




      1
        This proceeding was originally filed in the 322nd District Court but was
transferred to the 324th District Court.


                                           2
A. Relevant Statutory Authority

       Because the parties’ pleadings and trial court arguments implicated the

interpretation of specific Texas Family Code sections, we discuss those provisions

before describing the proceedings below. The Family Code provides multiple remedies

for past-due child support, including the remedies in Sections 157.263, 157.323, and

158.301. See Tex. Fam. Code Ann. §§ 157.263, 157.323, 158.301. Section 157.263 and

Section 157.323 both allow for judgments related to child-support arrearages. Section

157.323, titled “Foreclosure or Suit to Determine Arrearages,” authorizes a party to sue

to foreclose a child-support lien or to dispute the amount of arrearages. Id. § 157.323(c).

In a suit under this section, “[i]f arrearages are owed by the obligor[,]” the trial court

must “render judgment against the obligor for the amount due, plus costs and

reasonable attorney’s fees,” “order any official authorized to levy execution to satisfy

the lien . . . by selling any property on which a lien is established under this subchapter,”

or “order an individual or organization in possession of nonexempt personal property

or cash owned by the obligor to dispose of the property as the court may direct.” Id.

§ 157.323(c).

       Section 157.263, on the other hand, allows a trial court to render a cumulative

money judgment for child-support arrearages. Under that section, “[a] cumulative

money judgment for the amount of child support owed includes” the following:

       (1) unpaid child support not previously confirmed;



                                             3
       (2) the balance owed on previously confirmed child[-]support arrearages
       or lump[-]sum or retroactive child[-]support judgments;

       (3) interest on the child[-]support arrearages; and

       (4) a statement that it is a cumulative judgment for the amount of child
       support owed.

Id. § 157.263(b). However, cumulative money judgments are available only for a

specified amount of time; Family Code Section 157.005(b) provides that a trial court

“retains jurisdiction” to “render cumulative money judgments for past-due child

support . . . as provided by Section 157.263, if a motion for enforcement requesting a

money judgment is filed not later than the 10th anniversary after the date . . . the child

becomes an adult. . . .” Id. § 157.005(b).

       Section 158.301 authorizes an obligee, among others, to file a notice of

application for judicial writ of withholding. Id. § 158.301. Once the notice is filed, the

child-support obligor may, within ten days after receipt of the notice, stay issuance of

the writ by filing a motion to stay. Id. § 158.307, .308. If the obligor files such a motion,

the trial court must hold a hearing and either grant the motion to stay or render an order

for income withholding. Id. § 158.309.

       Family Code Section 154.013 addresses the possibility of an obligee’s death and

states that the death does not relieve an obligor of his or her duty to provide support.

Id. § 154.013. That section states,

       (a) A child support obligation does not terminate on the death of the
       obligee but continues as an obligation to the child named in the support order,
       as required by this section.


                                             4
              ....

             (c) On the death of the obligee, current child support owed by the
       obligor for the benefit of the child . . . shall be paid to:

              ....

              (5) the surviving child, if the child is an adult or has otherwise had
              the disabilities of minority removed.

             (d) On presentation of the obligee’s death certificate, the court shall
       render an order directing payment of child support paid but not disbursed
       to be made as provided by Subsection (c).

Id. § 154.013 (emphasis added).

B. Trial Court Proceedings

       In 2010—after Mother’s death and years after Daughter turned eighteen—

Daughter filed a “Petition to Modify Payee on Child Support Arrearage for Judgment

and Payout for Past Due Child Support and Request for Relief Under [Texas Family

Code] § 154.013(c).” After quoting Family Code Section 154.013(a) and (d)—which she

mislabeled as subsection (c)—Daughter requested the trial court to “render judgment

for past due child support” and to make her the obligee for the child-support arrearages

that were “due and owing for” her benefit. See id.; see also id. § 157.323. Daughter also

separately filed a notice of application for judicial withholding.

       Father filed an answer to Daughter’s petition and then moved to dismiss for lack

of subject matter jurisdiction under Family Code Section 157.005(b). Id. § 157.005(b).

Daughter responded to Father’s motion to dismiss with an “[a]mended [a]nswer” in

which she pointed out that Section 157.005 only applies to cumulative money


                                             5
judgments for arrearages and asserted that she was not seeking that relief. Rather, she

said, she wanted a determination of arrears under Section 157.323 “and/or” Section

158.301. See id. §§ 157.323(c)(1), 158.301.

      Father also filed an answer to Daughter’s notice of application for judicial writ

of withholding. Again relying on Section 157.005, Father argued that the trial court

lacked jurisdiction to approve the application. He further asserted that Daughter was

not the legal obligee for the child-support judgment previously awarded to Mother.

Daughter then filed an “Amended Original Answer to [Father’s] Original Answer and

Request for Affirmative Relief,” in which she “[p]lead[ed] in the alternative” for a

determination of the arrears under Texas Family Code Section 157.323 “and/or”

Section 158.301.

      On June 6, 2011, the trial court signed an order in favor of Daughter (the

2011 Order). That order stated that Daughter had filed the notice of application for

judicial writ of withholding and that Father had not filed a verified motion to stay within

ten days; that the amount of child-support arrearages was determined “as a matter of

law to be $153,513.98” and that Daughter was “granted and rendered a judgment and

confirmation of arrears under §157.323 and §158.309 of the Texas Family Code for

child-support arrearages.” See id. §§ 157.323, 158.309. The court awarded Daughter

attorney’s fees and further stated that “the 2005 amendments to § 157.005 of the Texas




                                              6
Family Code2 neither control nor limit the right of a child support obligee to collect

unpaid child support by means of a child support lien, levy, or a writ of income

withholding,” and it ordered that “the arrearages enumerated above shall be payable

through a judicial writ of withholding from earnings. . . .” The court denied all relief

requested by Father. Father did not appeal.

      Daughter subsequently filed a petition seeking the suspension of Father’s driver’s

license for failure to pay child support, or alternatively a “clarifying order more clearly

specifying a repayment schedule in compliance with Texas law.” The trial court signed

an order suspending Father’s license.

      In June 2019, Father filed a “Petition to Reinstate License and Petition/Motion

to Declare Judgment Void,” contending that the trial court had lacked subject matter

jurisdiction to issue the 2011 Order or the subsequent order suspending his license. He

raised two jurisdictional arguments. First, he asserted that Daughter had based her

request to be named the obligee on Section 154.013(c), which, he asserted, governs only

current child support. Second, he argued that Family Code Section 157.005(b) deprived

the trial court of jurisdiction to render a cumulative money judgment for child support.

Daughter’s answer made a general denial, contended that Section 157.005(b) did not




      2
       These amendments added the ten-year limitation period to Section 157.005. See
Act of May 29, 2005, 79th Leg., R.S., ch. 916, § 21, 2005 Tex. Gen. Laws 3148, 3155.


                                            7
apply, and asserted the affirmative defenses of res judicata, collateral estoppel, and

waiver.

      The trial court signed an order that reinstated Father’s driver’s license but denied

Father’s requested relief from the 2011 Order. Father then brought this appeal

challenging the denial with respect to the 2011 Order.

                                    II. Discussion

      Father asks this Court to consider whether the trial court’s judgment is void as a

matter of law. 3 As in the trial court, the basis of Father’s voidness complaint is two-

fold. First, he argues that the trial court was not authorized to make Daughter the

obligee on the arrearages because Family Code Section 154.013(c)—the section

Daughter cited in the title of her 2011 petition—only addresses current child-support

payments and does not authorize the trial court to change the support obligee from

Mother to Daughter. Second, he argues Section 157.005(b) deprived the trial court of

subject matter jurisdiction to render its judgment.

A. Standard of Review

      Our analysis in this case involves statutory construction and reviewing the trial

court’s subject matter jurisdiction. An appellate court reviews questions of statutory


      3
       Father phrases his issue as “[w]hether the Court erred in denying Appellant’s
Motion to Declare the Judgment void pursuant to Texas Family Code Section
154.013(c) as the statute only allows for the assignment of ‘current’ child[-]support
payments.” Under that issue, however, he makes several arguments that are not based
on Section 154.013(c) but that do relate to whether the 2011 Order is void.


                                           8
construction de novo. MCI Sales & Serv., Inc. v. Hinton, 329 S.W.3d 475, 500 (Tex. 2010).

In construing a statute, a court must “ascertain and give effect to the Legislature’s

intent.” HCBeck, Ltd. v. Rice, 284 S.W.3d 349, 352 (Tex. 2009). A court begins with the

“plain and common meaning of the statute’s words” to ascertain the Legislature’s

intent. Id. (quoting Tex. Dep’t of Transp. v. City of Sunset Valley, 146 S.W.3d 637, 642 (Tex.

2004)). A court considers the statute as a whole and not its provisions in isolation. City

of Waco v. Kelley, 309 S.W.3d 536, 542 (Tex. 2010). A court also considers the objective

that the legislature sought to achieve through the statute as well as the consequences of

a particular construction. HCBeck, 284 S.W.3d at 352 (citing Tex. Gov’t Code Ann.

§ 311.023(1), (5)).

       Similarly, “[w]hether a court has subject matter jurisdiction is a question of law

that we review de novo.” In re T.B., 497 S.W.3d 640, 644 (Tex. App.—Fort Worth 2016,

pet. denied). “Whether undisputed evidence of jurisdictional facts established a trial

court’s jurisdiction is also a question of law” that we review de novo. Id.

B. Section 154.013(c) Did Not Deprive the Trial Court of Jurisdiction

       Father makes multiple arguments related to Subsection (c) of Section 154.013.

First, Father asserts that Daughter relied on Family Code Section 154.013(c) to obtain

the relief granted in the 2011 Order and that, although that section allows a court to

order child-support payment to someone other than the obligee upon the obligee’s

death, it does so only for “current” child-support payments that an over-18 child is

receiving “as a result of the child remaining eligible until he or she graduates from high

                                              9
school.” Thus, he argues, the trial court could not designate Daughter as the obligee for

the arrearages. That is, Father essentially argues that because Mother died before he

paid the arrearages, Subsection (c) prevented the trial court from designating anyone

else as the obligee for the arrearages, and he is therefore free from having to make good

on his obligation.

       From the context of Daughter’s petition, it does not appear that she actually

relied on Subsection (c). Although she cited that subsection in the title of her pleading

and in the petition’s text, her doing so was apparently a mistake because she quoted the

subsections on which she was relying, and the quoted text came from Subsections

(a) and (d), with the quoted text of Subsection (d) mislabeled as Subsection (c). See, e.g.,

In re Quaak, No. 03-12-00197-CV, 2012 WL 1581422, at *1 (Tex. App.—Austin May 3,

2012, orig. proceeding) (mem. op.) (noting that courts look to substance of pleading

rather than its form or caption).

       However, even if Daughter had intended to invoke Subsection (c) in addition to

Subsections (a) and (d), that would not have deprived the trial court of authority to

designate her as the obligee. Subsection (c) does use the phrase “current child support.”

Tex. Fam. Code Ann. § 154.013(c). Subsection (a), however, applies to child-support

obligations generally. Id. § 154.013(a); Khaligh v. Khaligh, No. 01-18-01119-CV,

2020 WL 4006445, at *3 (Tex. App.—Houston [1st Dist.] July 16, 2020, no pet.) (mem.

op.) (holding adult daughter had standing under Section 154.013(a) to enforce child

support against father after mother’s death and that daughter was entitled to receive

                                            10
payments of child support). Thus, under Subsection (a), Mother’s death did not relieve

Father of his obligation to pay past-due child support; that obligation continued as an

obligation to Daughter. See Tex. Fam. Code Ann. § 154.013(a). Further, as the Texas

Supreme Court has noted, payment of child-support arrearages compensates for “the

wrong to the child at least as much as it reimburses the custodial parent for monies

spent on the child.” Williams v. Patton, 821 S.W.2d 141, 145 (Tex. 1991); see also Off. of

Att’y Gen. of Tex. v. Scholer, 403 S.W.3d 859, 866 (Tex. 2013) (quoting Williams for the

proposition that enforcement proceedings “reflect ‘the reality that the child is frequently

the one who has been harmed by nonpayment and it is the child’s interests [that] are

ultimately sought to be protected’” (emphasis in original)). Accordingly, the trial court

had authority to designate Daughter as the obligee. 4 See Khaligh, 2020 WL 4006445, at

*3.

      Father further asserts that the reasoning behind the legislature’s use of the word

“current” in subsection (c) is that “the deceased obligee might have other children who

would stand to benefit from the collection of the judgment via probate.” He argues that


      4
        In one sentence in his brief, Father argues that the 2011 Order was void “in that
it was sought by a party without authority to seek its enforcement.” From its context,
the sentence appears to relate to his argument that Daughter had to seek permission
from a probate court before filing her 2011 petition. To the extent, however, that Father
intended to argue that Daughter lacked capacity to request the relief she sought in her
2011 petition, he waived that complaint by failing to file a verified pleading challenging
Daughter’s capacity. See Tex. R. Civ. P. 93; Coastal Liquids Transp., L.P. v. Harris Cnty.
Appraisal Dist., 46 S.W.3d 880, 884 (Tex. 2001) (stating capacity complaint may be
waived).


                                            11
the Texas Estates Code “provides specifically that an order for delinquent child support

is an asset of the estate, and as such should be allocated under the authority of the

Probate Court” and that “[i]f an adult child chooses to seek payment on the judgment,

she or he must first obtain authority to do so via the probate court.” Thus, he argues,

only a probate court, rather than the trial court, had the authority to designate Daughter

as the obligee. Although nothing in the record indicates that Mother had heirs aside

from Daughter or that Mother’s estate was ever administered through a probate

proceeding, Father argues that because Daughter did not obtain permission from a

probate court before seeking the 2011 Order, the 2011 Order is void.

       Father cites to no Estates Code provision or other authority to support his

contention. His complaint is thus inadequately briefed. See Tex. R. App. P. 38.1(i). We

nevertheless reiterate that Section 154.013(a) specifically states that after the obligee’s

death, a support obligation continues as an obligation to the child; it makes no provision

for payment to the original obligee’s estate.5 Tex. Fam. Code Ann. § 154.013(a); see Hart

v. Jackson, No. 01-21-00059-CV, 2021 WL 5182669, at *3 (Tex. App.—Houston [1st

Dist.] Nov. 9, 2021, pet. denied) (mem. op.) (stating that Section 154.013 “applies upon

the death of the obligee and provides that there is no need to go through the obligee’s


      5
       The Estates Code does, however, provide that an obligor’s estate is liable for any
court-ordered child-support payments that are delinquent at the obligor’s death. See
Tex. Est. Code Ann. § 101.051; cf. Tex. Fam. Code Ann. § 154.015 (“If the child support
obligor dies before the child support obligation terminates, the remaining unpaid
balance of the child support obligation becomes payable on the date the obligor dies.”).


                                            12
estate because the money is then owed to the child named in the support order . . . .”);

cf. Tex. Fam. Code Ann. § 154.013(b) (providing that a child support payment held by

state agency or local registry shall be paid for the benefit of surviving child named in

support order and not to obligee’s estate); Scholer, 403 S.W.3d at 866 (stating that a

parent’s obligation to pay child support is not a debt to a former spouse but rather a

duty the parent owes to his or her child); In re Marriage of Grossnickle, 115 S.W.3d 238,

242 (Tex. App.—Texarkana 2003, no pet.) (noting that Section 154.013 “provides that

the Texas Probate Code [now the Texas Estates Code] does not control over the

disposition of an estate when child support is involved”). We overrule the part of

Father’s issue based on Section 154.013.

C. Section 157.005 Does Not Make the 2011 Order Void.

       Father next asserts that Texas Family Code Section 157.005 contains a 10-year

limitation for seeking a child-support arrearage judgment, and he contends that this

provision is jurisdictional. Thus, he argues, the trial court was without authority to issue

the 2011 Order because that order was rendered more than ten years after Daughter

became an adult. See Tex. Fam. Code Ann. § 157.005(b).

       Father directs this court to our opinion in Packard v. Davis, in which we

interpreted Section 157.005(b) to prohibit a court from rendering a cumulative money

judgment for past-due child support once the ten-year limitation has passed. No. 2-08-

022-CV, 2008 WL 4925998, at *2 (Tex. App.—Fort Worth Nov. 13, 2008, no pet.)

(mem. op.). However, in Packard, we expressly held that Section 157.005(b)’s

                                            13
prohibition applies to cumulative money judgments, and we refused to apply it to the

enforcement order and the order for wage withholding at issue in that case. Id.; see also

Holmes v. Williams, 355 S.W.3d 215, 219 (Tex. App.—Houston [1st Dist.] 2011, no pet.).

      Here, Daughter’s petition asked the trial court to render a judgment against

Father for past-due child support, and she separately filed an application for notice of

judicial writ of withholding. See Tex. Fam. Code Ann. §§ 157.323(c), 158.102 (providing

that order or writ for income withholding may be issued until all child-support

arrearages have been paid), 158.301. Daughter did not request a cumulative money

judgment under Section 157.263,6 and the trial court did not grant a cumulative money

judgment in the 2011 Order. See id. § 157.263(b). The time limitation in Section

157.005(b) therefore did not apply. See In re B.E.W., No. 14-18-00733-CV,

2020 WL 4211629, at *10 (Tex. App.—Houston [14th Dist.] July 23, 2020, no pet.)

(mem. op.) (comparing remedies in Sections 157.323 and 157.263 and holding that the

trial court’s judgment that (1) determined arrearages and (2) rendered a judgment for

child-support arrearages and interest was consistent with the relief authorized by

Section 157.323).

      A judgment determining arrearages under Section 157.323 and a judicial writ of

withholding under Chapter 158 are remedies that the trial court was authorized to grant


      6
       We recognize that the title of Daughter’s petition included the phrase “Payout
for Past Due Child Support,” but from the text of the petition, she was not seeking a
cumulative money judgment, and the trial court did not grant her that relief.


                                           14
for Father’s continuing failure to pay his child-support obligation. We overrule the

remainder of Father’s issue.

                                     III. Conclusion

      Having overruled Father’s issue, we affirm the trial court’s judgment.




                                                     /s/ Mike Wallach
                                                     Mike Wallach
                                                     Justice

Delivered: April 14, 2022




                                         15